Citation Nr: 0512489	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  99-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss since March 1999.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
August 1977.  

The veteran has been service connected for left ear hearing 
loss at a non-compensable level since 1977.  In March 1999, 
he perfected an appeal of that rating.  The Board of 
Veterans' Appeals (Board) denied that appeal in a March 2004 
decision.  In that decision, it was noted that in a May 2003 
rating action, the veteran was granted service connection for 
right ear hearing loss, effective from March 1999.  From that 
date, therefore, he became service connected for bilateral 
hearing loss, clearly a distinct disability from simply a 
left ear hearing loss.  Accordingly, the Board limited is 
March 2004 decision to the left ear for the period prior to 
March 1999, and remanded the issue of the evaluation of 
bilateral hearing loss for the period after March 1999, for 
appellate development.  That was subsequently accomplished, 
and the case is now back before the Board.  


FINDINGS OF FACT

The veteran has level I hearing in the right ear and level I 
hearing in the left ear. 


CONCLUSION OF LAW

An initial compensable rating for bilateral hearing loss 
since March 1999 is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the January 2005 statement of the case, 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim for an initial compensable 
rating for bilateral hearing loss.  Furthermore, the RO sent 
a letter to the veteran in June 2003, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate a claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  In this way he was 
essentially advised to submit any pertinent evidence in his 
possession.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied with respect to the 
increased schedular rating claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That did not occur here, however, there was 
later content complying notice and proper subsequent VA 
process.  In addition, the veteran was provided an 
opportunity to testify at a personal hearing, which he did in 
March 1999.  Therefore, any error as to timing of the notice 
was harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  In a 
March 2005 statement from the veteran, he indicated that he 
had no other evidence to provide on behalf of his claim.  
There is nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
examined in connection with this claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Bilateral hearing loss 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology contract examination in January 2001.   Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
LEFT
10
10
45
70
RIGHT
10
0
30
50

Average pure tone thresholds were 33.75 decibels in the left 
ear.  Speech recognition ability was 96 percent in the left 
ear.  Average pure tone thresholds were 22.50 in the right 
ear.  Speech recognition was 96 percent in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is level I.  Level I and I 
hearing acuity combined equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a higher evaluation.  Assignment of a specific 
disability evaluation for hearing loss is achieved by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this regard, the Board notes that the provisions of 38 
C.F.R. § 4.86 concerning exceptional patterns of hearing 
impairment do not apply to the veteran's situation as 
audiometry does not show puretone thresholds of 55 decibels 
or greater in the relevant frequencies and neither is it 
shown that puretone thresholds were 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  


ORDER

An initial increased compensable rating for bilateral hearing 
loss since March 1999 is denied.





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


